Citation Nr: 1608726	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for an enlarged lymph node in the groin region.

2.  Entitlement to service connection for an enlarged lymph node in the groin region.

3.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected irritable bowel syndrome and migraine headaches.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression, to include as secondary to military sexual trauma, and to include as secondary to service-connected irritable bowel syndrome and migraine headaches.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a bilateral hip disorder.

7.  Entitlement to service connection for bilateral hand carpal tunnel syndrome.

8.  Entitlement to service connection for a bilateral foot disorder, to include peripheral neuropathy, plantar callosities, and pes planus.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus.

11.  Entitlement to an initial evaluation in excess of 30 percent for service-connected irritable bowel syndrome, with colon polyps and lymphoid hyperplasia of the small bowel.

12.  Entitlement to an evaluation in excess of 10 percent for service-connected migraine headaches.

13.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee patellofemoral syndrome.

14.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee patellofemoral syndrome.

15.  Entitlement to a compensable evaluation for service-connected residuals of a benign lymphadenopathy of the left supraclavicular region.

16.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1994.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010, February 2012, and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the appeal period, the Veteran filed separate claims seeking entitlement to service connection for PTSD and entitlement to service connection for depression.  He also raised additional theories of entitlement regarding these claims.  As such, the Board has combined these claims and recharacterized them into the single claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression, to include as secondary to military sexual assault, and to include as secondary to service-connected irritable bowel syndrome and migraine headaches.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The following issues are remanded to the RO for additional development and/or appropriate action: (1) entitlement to service connection for an enlarged lymph node in the groin region; (2) entitlement to service connection for fibromyalgia, to include as secondary to service-connected irritable bowel syndrome and migraine headaches; (3) entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression, to include as secondary to military sexual trauma, and to include as secondary to service-connected irritable bowel syndrome and migraine headaches; (4) entitlement to service connection for a lumbar spine disorder; (5) entitlement to service connection for a bilateral hip disorder; (6) entitlement to service connection for bilateral hand carpal tunnel syndrome; (7) entitlement to service connection for a bilateral foot disorder, to include peripheral neuropathy, plantar callosities, and pes planus; (8) entitlement to an initial evaluation in excess of 30 percent for service-connected irritable bowel syndrome, with colon polyps and lymphoid hyperplasia of the small bowel; (9) entitlement to an evaluation in excess of 10 percent for service-connected migraine headaches; (10) entitlement to an evaluation in excess of 10 percent for service-connected right knee patellofemoral syndrome; (11) entitlement to an evaluation in excess of 10 percent for service-connected left knee patellofemoral syndrome; and (12) entitlement to a compensable evaluation for service-connected residuals of a benign lymphadenopathy of the left supraclavicular region.  These issues are addressed in the Remand section below.

Moreover, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities has been raised by the record.  A claim for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, entitlement to TDIU is listed as an issue on appeal and is addressed in the Remand section below.


FINDINGS OF FACT

1.  In June 2015, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of her claim seeking entitlement to service connection for bilateral hearing loss.

2.  In June 2015, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of her claim seeking entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  In June 2008, the RO issued a rating decision which denied the Veteran's claim seeking entitlement to service connection for an enlarged lymph node in the groin region.  The Veteran did not appeal this decision and no new and material evidence was submitted within the appeal period.
 
4.  Evidence received since the RO's June 2008 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an enlarged lymph node in the groin region, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim seeking entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the claim seeking entitlement to an initial evaluation in excess of 10 percent for tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The June 2008 rating decision is final.  38 U.S.C. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
4.  The evidence submitted since the June 2008 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board is reopening the Veteran's claim of entitlement to service connection for a lymph node in the groin region.  This action is favorable to the Veteran.  Therefore, no discussion of VA's duties to notify or assist is necessary as it pertains to that issue on appeal.  Moreover, the issues of entitlement to service connection for bilateral hearing loss and entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus have been withdrawn by the Veteran and will be dismissed by the Board.  As such, there is no need to discuss whether VA has complied with its duties to notify and assist regarding these issues.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015).

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.
At her June 2015 hearing before the Board, the Veteran withdrew her appeal regarding the issues of entitlement to service connection for bilateral hearing loss and entitlement to an initial evaluation in excess of 10 percent for tinnitus.  As there remains no allegation of error of fact or law for appellate consideration regarding these issues, the Board does not have jurisdiction to review them.  Accordingly, both issues must be dismissed.

II.  New and Material Evidence Claim

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a June 2008 rating decision, the RO observed that, although the Veteran received treatment for an enlarged lymph node in her groin region during service, the condition had resolved and there was no permanent residual or chronic disability shown in her post-service private or VA medical records.  The RO then denied the Veteran's claim seeking entitlement to service connection for an enlarged lymph node in the groin region.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision. 38 C.F.R. 3.156(b).  Under these circumstances, the June 2008 rating decision became final. 38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In April 2012, the Veteran filed her present claim seeking to reopen the issue of entitlement to service connection for an enlarged lymph node in the groin region. This appeal arises from the RO's December 2012 rating decision which denied the Veteran's claim based on the absence of new and material evidence demonstrating that she had a permanent residual or chronic lymph node condition which resulted from her military service.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence added to the record since the June 2008 rating decision includes post-service VA and private treatment records, as well as the Veteran's lay statements and hearing testimony indicating that she continues to occasionally develop enlarged lymph nodes in her groin region and that they are painful.  The Board finds that this evidence is new in the sense that it was not previously before agency decision makers.  The Board also finds that this evidence is material because it relates to an unestablished fact necessary to substantiate the underlying service connection claim. Specifically, the Veteran's lay statements and testimony provide competent evidence that she continues to experience permanent residual or chronic enlarged lymph nodes in her groin region.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade, 24 Vet. App. at 117.  This new evidence, when considered with the old evidence of record, triggers VA's duty to assist in obtaining a new VA examination to determine the nature and etiology of the Veteran's enlarged lymph node in the groin region.  38 C.F.R. § 3.156(a); see Shade, 24 Vet. App. at 117 (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance, raised a reasonable possibility of substantiating the claim); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As the credibility of this new evidence is generally presumed, the Veteran's claim of entitlement to service connection for an enlarged lymph node in the groin region is reopened.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.

New and material evidence having been submitted, the claim for entitlement to service connection for an enlarged lymph node in the groin region is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for an enlarged lymph node in the groin region; fibromyalgia, to include as secondary to service-connected irritable bowel syndrome and migraine headaches; a psychiatric disorder, to include posttraumatic stress disorder and depression, to include as secondary to military sexual trauma, and to include as secondary to service-connected irritable bowel syndrome and migraine headaches; a lumbar spine disorder; a bilateral hip disorder; bilateral hand carpal tunnel syndrome; and a bilateral foot disorder, to include peripheral neuropathy, plantar callosities, and pes planus.

He is also seeking an initial evaluation in excess of 30 percent for service-connected irritable bowel syndrome, with colon polyps and lymphoid hyperplasia of the small bowel; an evaluation in excess of 10 percent for service-connected migraine headaches; an evaluation in excess of 10 percent for service-connected right knee patellofemoral syndrome; an evaluation in excess of 10 percent for service-connected left knee patellofemoral syndrome; a compensable evaluation for service-connected residuals of a benign lymphadenopathy of the left supraclavicular region; and entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.
 
Review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to these claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).


Outstanding SSA, VA, and Private Medical Records

As an initial matter, the RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims on appeal, including medical records from any VA and non-VA medical providers who have treated her for any of her disorders during the appeal period.  Regardless of her response, the RO must obtain any available updated VA treatment records since the last request for records was made.  The RO must also obtain any available treatment records pertaining to the Veteran's Reserve service.

At the Veteran's June 2015 hearing before the Board, the Veteran's representative indicated that the Veteran was found to be "disabled" by the Social Security Administration (SSA) in 2010 and that her disability benefits were back-dated to 2008.  She indicated that she had been receiving disability insurance benefits since that time.  The representative also suggested that there were records available pertaining to SSA's 2008 disability determination.  However, Board observes that the Veteran's SSA disability records have not been associated with the evidence of record.  VA has a duty to obtain SSA disability records when they may be relevant and, in this case, VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Lind v. Principi, 3 Vet. App. 493, 494 (1992).  These records may provide information pertinent to the Veteran's claims on appeal.  Accordingly, before completing any of the development discussed in the sections below, the RO must obtain any available disability benefits records from the SSA.
  
The Veteran also testified that she received stress management counseling "through a temple in Patterson" while in service.  However, it does not appear that these records have been associated with the evidence of record.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.  Therefore, the RO must attempt to obtain these records before proceeding with appellate review.

Lastly, the Veteran testified that she received private treatment from C. C., M.D., at Southern Clinic in Dothan, Alabama, and from G. A., M.D., at Tallahassee Orthopedic Clinic.  Again, it does not appear that these records have been associated with the Veteran's electronic claims file.  When put on notice of the likely existence of private or VA medical records, VA must attempt to obtain those records before proceeding with appellate review.  See 38 C.F.R. § 3.159(c)(1); Lind, 3 Vet. App. at 494; Murincsak, 2 Vet. App. at 371 (1992).

Lymph Node in the Groin Region

As discussed above, the RO did not previously reopen this claim.  Therefore, the issue of entitlement to service connection for a lymph node in the groin region must be remanded so that the claim can be adjudicated on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Additionally, the Board finds that further development is needed prior to adjudicating this matter on the merits.  See 38 C.F.R. § 3.159(c).

The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim on appeal.  This includes any updated post-service VA or private treatment records which would establish that the Veteran currently has an enlarged lymph node in the groin region or a residual condition caused by a previous enlarged lymph node in the groin region.  This also includes any medical records or lay statements which would demonstrate that the current enlarged lymph node or residual condition is related to the Veteran's military service.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

After completing the above actions, and any other appropriate development as a consequence of the actions taken, the RO must schedule the Veteran for an appropriate examination to assess the nature and etiology of the Veteran's enlarged lymph node in the groin region.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  


Fibromyalgia

The Veteran is seeking entitlement to service connection for fibromyalgia which she attributes to her military service; or alternatively, to her service-connected IBS and migraine headaches.

In October 2012, the Veteran underwent a VA examination to determine the nature and etiology of her fibromyalgia.  Based on a review of the claims file and an evaluation of the Veteran, the VA examiner opined that the Veteran's fibromyalgia was "less likely than not" incurred in or caused by her military service.  While the VA examiner's medical opinion addressed the causal relationship between the Veteran's fibromyalgia and her military service, it did not address whether there was an etiological relationship between the Veteran's fibromyalgia and any of her other service-connected disabilities. 

At her June 2015 hearing before the Board, the Veteran and her representative raised the theory of entitlement to service connection on a secondary basis.  Specifically, the Veteran and her representative suggested that the Veteran's fibromyalgia was caused or aggravated by her service-connected IBS or her service-connected migraine headaches.  

Based on the assertions of the Veteran and her representative, as well as the fact that a new theory of entitlement for secondary service connection has been raised, the RO must schedule the Veteran for an appropriate examination addressing whether the Veteran's current fibromyalgia was caused or aggravated by her service-connected IBS or her service-connected migraine headaches.  See 38 C.F.R. § 3.310; see also McLendon, 20 Vet. App. at 83-86; Barr, 21 Vet. App. at 312.  Furthermore, on remand, the RO must provide the Veteran with a corrective VA notification letter setting forth the requirements for filing a claim under a secondary theory of entitlement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).



Psychiatric Disorder

In April 2010, the RO issued a rating decision which denied the Veteran's claim seeking entitlement to service connection for PTSD.  Specifically, the RO found that the evidence of record did not show that the Veteran had a diagnosis of PTSD or a confirmed in-service stressor.  

At her June 2015 hearing before the Board, the Veteran testified that she had PTSD and that she had been raped twice while on active duty.  She asserted that her complaint regarding these incidents was dismissed by her commanding officer.

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(5) (2015), provides that PTSD based on a in-service personal assault permits evidence from sources other than a Veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

The Veteran's lay testimony suggests that a diagnosis of PTSD may be appropriate based on her alleged military sexual trauma, the RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the stressors to which she alleges he was exposed in service.  Thereafter, the RO must schedule the Veteran for an appropriate examination to ascertain the nature and etiology of the Veteran's PTSD due to military sexual trauma.  

Additionally, the Board observes that the RO's April 2010 rating decision denied the Veteran's claim seeking entitlement to service connection for depression.  In particular, the RO found that the Veteran's VA treatment records consistently showed a current diagnosis of depression but did not provide any evidence linking the Veteran's current depression with her military service.

At her June 2015 Board hearing, the Veteran testified that the pain from her service-connected disorders, including her IBS and migraine headaches, contributed to and worsened her depression.

On remand, the RO must provide the Veteran with a corrective VA notification letter setting forth the requirements for filing a claim under a secondary theory of entitlement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Thereafter, the RO must schedule the Veteran for an appropriate examination addressing whether the Veteran's depression was caused or aggravated by her service-connected IBS or her service-connected migraine headaches.  See 38 C.F.R. § 3.310 (2015); see also see also McLendon, 20 Vet. App. at 83-86; Barr, 21 Vet. App. at 312.  

Low Back Disorder

In February 2011, the Veteran underwent a VA joints examination.  The VA examiner noted that the Veteran was seen multiple times for back pain during service.  The Veteran reported that she continued to have chronic low back pain after service and that she received injections for her back in March 2009.  The examiner diagnosed the Veteran's condition as "low back pain" and opined that it was "less likely than not" caused by or a result of her military service.  However the only rationale provided in support of this opinion was that the "Veteran was seen during service for low back pain, but [that there was] no documentation regarding chronicity after release from service.

At her June 2015 Board hearing, the Veteran testified that she was involved in a motor vehicle accident while on active duty.  She asserted that she was headed home and that a lady hit her and knocked her into the middle lane.  She testified that she was treated for back pain during service and that she continued to have back problems after she separated from active duty in 1994.  She described these problems as low back pain and spasms.  The Veteran also asserted that she continued to have back pain and spasms both during her Reserve service and after that service ended in 1999.  

The Board finds that the February 2011 VA examiner's medical opinion is inadequate for adjudication purposes.  See Barr, 21 Vet. App. at 312.  To the extent the Veteran attributes her current low back disorder to her military service, the Board acknowledges that she can attest to factual matters of which she had first-hand knowledge, such as what he has experienced, how and when the injuries sustained during active duty service occurred, and the symptoms she has experienced since that time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Under these circumstances, the RO must schedule the Veteran for an appropriate examination to determine the exact nature and etiology of the Veteran's claimed low back disorder.  The Board observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the examiner must indicate whether the Veteran has a current low back disorder, and if so, whether that disorder is related to her military service, including the motor vehicle she was involved in during service.  See McLendon, 20 Vet. App. at 83-86.

Bilateral Hip Disorder

During the February 2011 VA examination, the VA examiner noted that the Veteran had been treated for complaints of hip locking during service but that she had not been formally diagnosed with a bilateral hip disorder at that time.  The examiner reported that the Veteran continued to complain of bilateral hip pain after service and that she received a trochanteric bursa injection in March 2009.  The examiner diagnosed the Veteran as having bilateral trochanteric bursitis and indicated that the onset was during the 1990's.  However, the examiner did not provide an opinion addressing whether the Veteran's bilateral trochanteric bursitis was related to her military service or to any incident therein.

At her June 2015 hearing, the Veteran and her representative testified that she was involved in a motor vehicle accident during service and that her current bilateral hip disorder was related to that accident.

To the extent that the February 2011 VA examiner did not provide a medical opinion addressing the etiology of the Veteran's bilateral hip disorder found on examination, the Board finds that the February 2011 VA examination report is inadequate for adjudication purposes.  See Barr, 21 Vet. App. at 312.  Therefore, the RO must schedule the Veteran for an appropriate examination to determine whether her bilateral trochanteric bursitis is related to her military service, including the motor vehicle she was involved in during service.  See McLendon, 20 Vet. App. at 83-86.

Bilateral Carpal Tunnel Syndrome & Bilateral Foot Disorder 

In June 2011, the Veteran underwent a VA foot examination.  The Veteran reported experiencing numbness in both hands and feet beginning in 1991.  After evaluating the Veteran, the VA foot examiner diagnosed the Veteran as having bilateral plantar callosities and bilateral pes planus.  However, the VA foot examiner did not provide a medical opinion addressing either of these foot conditions.

Subsequently, the Veteran was provided a VA peripheral nerve examination.  After reviewing the evidence of record and evaluating the Veteran, the VA peripheral nerve examiner offered a diagnosis of peripheral neuropathy of the bilateral upper (hands) and lower extremities (feet) and carpal tunnel syndrome in the left hand.  Then, the VA peripheral nerve examiner opined that the Veteran's left hand carpal tunnel syndrome and peripheral neuropathy of the bilateral feet were "less likely than not" caused by or a result of the Veteran's military service.  The examiner reasoned that a review of the Veteran's medical records did not show that she had chronic symptoms of her hands or feet during active duty.  The examiner stated that there was no mention of a motor vehicle accident in her service treatment records.  The examiner acknowledged that the Veteran complained of numbness in both feet during exercise after a sprain in 1989.  However, the examiner found this complaint to be transient since there was no evidence of continued treatment during and shortly after release from active duty.  The examiner further noted that the Veteran's initial VA treatment records in 2007 did not reveal symptoms of numbness in her feet and that there was no evidence of medical treatment for this condition prior to her first visit to the VA.  The examiner observed that the Veteran's private medical records did not reference her in-service motor vehicle accident when she reported that her numbness of the hands and feet began in 1992.  Finally, the examiner indicated that the first post-service treatment for a bilateral foot disorder was not shown until October 2008 when the Veteran mentioned an occasional tingling sensation in her hands and feet and gave a history of whiplash following a motor vehicle accident in 1990.  

The Board finds that the June 2011 VA examiner's statement that "a review of the Veteran's medical records did not show that she had chronic symptoms of her feet during active duty" is legally inadequate.  VA regulations provide that a disability need not be diagnosed during service for service connection to be granted.  See 38 C.F.R. § 3.303 (2015).  Absent further explanation, a statement that a disability is not due to service simply because it was not shown during service is legally inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Moreover, the Veteran's service treatment record specifically mentions a motor vehicle accident in July 1992.  Therefore, examiner's statement that the Veteran's service treatment records are silent for any mention of a motor vehicle accident is factually inaccurate.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (finding that "an opinion based upon an inaccurate factual premise has no probative value.").  Lastly, the VA peripheral nerves examiner only offered a medical opinion regarding left hand carpal tunnel syndrome and bilateral peripheral neuropathy of the feet.  The examiner did not address the etiology of the Veteran's other foot disorders.

At her June 2015 Board hearing, the Veteran testified that she has a current diagnosis of carpal tunnel syndrome related to her military service.  Her representative also noted that the June 2011 VA foot and peripheral neuropathy examinations only discussed the etiology of her peripheral neuropathy of the feet and did not address her other foot disorders.

Under these circumstances, the RO must schedule the Veteran for appropriate examinations to determine the nature and etiology of the Veteran's foot disorders, her carpal tunnel syndrome, and any other peripheral nerve disorders affecting her hands and feet.  See McLendon, 20 Vet. App. at 83-86; see also Barr, 21 Vet. App. at 312.  After diagnosing the Veteran's current bilateral hand and foot disorders, the examiners must provide medical opinions addressing whether any of the Veteran's previously or currently diagnosed bilateral hand and foot disorders are related to her military service, including the motor vehicle she was involved in during service.

Irritable Bowel Syndrome

In July 2015, the Veteran's representative submitted a brief to the Board acknowledging that the Veteran's service-connected irritable bowel syndrome (IBS) was currently rated 30 percent disabling and that this was the highest assignable disability rating under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).  Nevertheless, the representative also observed that the Veteran had lymphoid hyperplasia of the small bowel which was not considered by the criteria of that diagnostic code.  The representative further observed that C-cell hyperplasia of the thyroid is to be rated under Diagnostic Code 7919 and that prostatic hyperplasia had been previously addressed by VA in their decisions.  Based on the forgoing, the representative concluded, "Since the hyperplasia is not addressed by DC 7319, it should be addressed under any applicable alternate DC, or an extraschedular rating may be applicable."

Under the circumstances, the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected irritable bowel syndrome, with colon polyps and lymphoid hyperplasia of the small bowel, must be remanded.  The RO must provide the Veteran with a supplemental statement of the case considering this issue in light of the additional evidence obtained, to include any additional VA, private, and SSA treatment records.  The RO must then determine whether the Veteran's lymphoid hyperplasia of the small bowel, which is found to be associated with her service-connected IBS, warrants a separate disability rating under a different diagnostic code; or alternatively, the RO must determine whether referral to the Under Secretary for Benefits for the Director, Compensation Service, for extraschedular consideration, is warranted.

Migraine Headaches

At the June 2015 hearing before the Board, the Veteran testified that her service-connected migraine headaches had "gotten worse since . . . 2009 to the point where [her] doctor has actually increased the medication" used to alleviate headache pain.  She further testified that, since the increase in medication, she experiences headaches two times per week lasting a minimum of three to four hours up to a maximum of two days.  She described experiencing sensitivity to light, nausea, and dizziness.  She also stated that the severity of these headaches forced her to lie down for several hours at a time.  She asserted that she could not participate in any usual activities during these acute migraine headache attacks.

Because the Veteran is competent to observe a worsening of symptoms, the RO must schedule the Veteran for an updated examination to determine the current severity of her service-connected migraine headaches.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93   (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Left and Right Knee Patellofemoral Syndrome

At the June 2015 hearing before the Board, the Veteran testified that her service-connected left and right knee patellofemoral syndrome had worsened since her last VA examination in February 2010.  Specifically, she asserted that her bilateral knee disorders were "definitely getting worse."  She also asserted that she would often have trouble getting up and that her knees would "pop" and "give out" or "give way."  The Veteran's representative noted that the current disability rating assigned for both knees was based on her limitation in range of motion observed during the February 2010 VA examination.  The representative also noted that no instability was found for either knee at that time but that the Veteran later reported that her right knee felt like it would "give way" or "lock" when she underwent a VA peripheral nerve examination in June 2011.  

Because the Veteran is competent to observe a worsening of symptoms, the RO must schedule the Veteran for an updated examination to determine the current severity of her service-connected left and right knee patellofemoral syndrome, status post bilateral meniscal tear repair.  See 38 C.F.R. § 3.159(c)(4)(i); see also Snuffer, 10 Vet. App. at 403; Green, 1 Vet. App. at 124; Littke, 1 Vet. App. at 93.  Moreover, given the testimony from the Veteran and her representative about her knees giving way, giving out, or locking, the examiner must address whether there is any evidence of subluxation or lateral instability for either knee.

Residuals of a Benign Lymphadenopathy of the Left Supraclavicular Region

In April 2010, the RO issued a rating decision which continued the previously assigned noncompensable evaluation for the Veteran's benign lymphadenopathy of the left supraclavicular region.  The noncompensable evaluation was based, in part, on the fact that the Veteran's March 2010 VA examination showed that there was no evidence of lymph node symptoms found or described and no evidence of significant residuals or complications after the Veteran underwent an excision of the benign lymph nodes.   

At the June 2015 hearing before the Board, the Veteran testified that she continued to experience enlarged lymph nodes in her left supraclavicular region.  She asserted that they would sometimes go down but that they would ultimately return and appear on her computed tomography (CT) scans.  She testified that this active symptomatology had been ongoing for two years and that her enlarged lymph nodes caused significant pain and discomfort, including a sharp, shooting pain through her jaw whenever she turned her head.  She testified that this made it difficult to sleep at night.  She also indicated that her condition was being carefully watched and treated by a VA hematologist.  

The Veteran is competent to observe a worsening of symptoms.  After obtaining any available updated VA and private treatment records, the RO must schedule the Veteran for an updated examination to determine the current severity of her service-connected benign lymphadenopathy of the left supraclavicular region.  See 38 C.F.R. § 3.159(c)(4)(i); see also Snuffer, 10 Vet. App. at 403; Green, 1 Vet. App. at 124; Littke, 1 Vet. App. at 93.  After the examination has been completed, the RO must readjudicate this claim.  In doing so, the RO must consider all potentially applicable diagnostic codes.

TDIU 

A claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part of the existing increased rating claims when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for other disabilities, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  

At her June 2015 hearing before the Board, the Veteran asserted that she could not maintain a full time job because of her multiple service-connected disabilities.  She then provided specific details regarding the impact of her service-connected IBS and migraine headaches, as well as the medications for those service-connected disorders, on her ability to work and maintain employment.

Under these circumstances, the Board finds that the Veteran has raised the issue of entitlement to TDIU benefits.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  As the RO has not yet considered whether the Veteran is entitled to TDIU benefits, the issue must be remanded to the RO for adjudication.  Rice, 22 Vet. App. at 453.

Accordingly, the case is remanded for the following actions:

1.  The RO must issue a corrective notice letter as to the matters of service connection for fibromyalgia and service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression, based on a secondary theory of entitlement.  The notice letter should fully comply with and satisfy all statutory and regulatory law with regard to the provisions of 38 C.F.R. § 3.310.

2.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the stressors to which she alleges she was exposed in service.  The Veteran must be asked to provide specific details of the claimed stressful events she experienced during service, such as dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  

The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events she claims to have experienced, and she must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted.  The Veteran must also be advised of alternate sources that may constitute credible supporting evidence for verification of a personal assault.  38 C.F.R. § 3.304(f)(5).  She must further be advised that failure to respond may result in adverse action.

3.  The RO must provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to her claim of entitlement to TDIU benefits.  This notice letter must also include a request for the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

4. The RO must contact the Veteran and afford her the opportunity to identify all VA and non-VA medical care providers who have treated her during the course of the appeal.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including any records regarding stress management counseling "through a temple in Patterson" while in service, any private treatment records from C. C., M.D., at Southern Clinic in Dothan, Alabama, and any private treatment records from G. A., M.D., at Tallahassee Orthopedic Clinic.

Regardless of her response, the RO must obtain any available updated VA treatment records generated since the last records request.  The RO must also attempt to procure copies of any SSA disability records that may be available and that are not currently associated with the record.  Lastly, the RO must also obtain any available treatment records pertaining to the Veteran's Reserve service.

If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.  If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

5.  The Veteran must be afforded an appropriate examination to ascertain the nature and etiology of her claimed enlarged lymph node in the groin region.  The claims file must be made available to the examiner in conjunction with the examination.

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide a medical opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any enlarged lymph node in the groin region found on examination was incurred in, caused by, or otherwise related to the Veteran's military service. 
A complete rationale for all opinions must be provided. 

6.  The Veteran must be afforded an appropriate examination to determine whether her current fibromyalgia was caused or aggravated by her service-connected IBS or her service-connected migraine headaches.  See 38 C.F.R. § 3.310.  The claims file must be made available to the examiner in conjunction with the examination.

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide a medical opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current fibromyalgia was caused or aggravated by her service-connected IBS or her service-connected migraine headaches.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided. 

7.  The Veteran must be afforded a comprehensive examination to determine the diagnoses of all psychiatric disorders that are present, as well as whether any psychiatric disorder currently or previously diagnosed are related to her military service.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.

In reviewing the record, the examiner must evaluate and identify all records indicating any markers that the claimed personal assault stressors alleged by the Veteran occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  The record does not show objective documentation of the Veteran's reported inservice personal sexual assault; however, VA regulations provide that evidence from sources other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  Based on the objective evidence of record, any markers found by the examiner, and the statements of the Veteran, the psychiatrist must provide an opinion as to whether the record indicates that any in-service personal assault described by the Veteran occurred.

The examiner must provide diagnoses for all psychiatric disorders found.  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.

If a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether such stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.

For any previously or currently diagnosed psychiatric disorders, including depression, the examiner must provide an opinion as to whether any such disorder is at least as likely as not (50 percent probability or greater) incurred in, caused by, or otherwise related to the Veteran's military service.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's previously or currently diagnosed psychiatric disorders, including depression, are caused or aggravated by her service-connected IBS or her service-connected migraine headaches.  See 38 C.F.R. § 3.310.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided. 

8.   The Veteran must be afforded an appropriate examination to ascertain the nature and etiology of her claimed low back disorder.  The claims file must be made available to the examiner in conjunction with the examination.

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide a medical opinion addressing whether the Veteran has a current low back disorder; and if so, whether it is at least as likely as not (50 percent probability or greater) that any low back disorder found on examination was incurred in, caused by, or otherwise related to the Veteran's military service, including the motor vehicle accident she was involved in during service.

A complete rationale for all opinions must be provided. 
9.  The Veteran must be afforded an appropriate examination to ascertain the nature and etiology of her bilateral hip disorder, diagnosed as bilateral trochanteric bursitis.  The claims file must be made available to the examiner in conjunction with the examination. 

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide a medical opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral trochanteric bursitis was incurred in, caused by, or otherwise related to the Veteran's military service, including the motor vehicle accident she was involved in during service.

A complete rationale for all opinions must be provided. 

10.  The Veteran must be afforded an appropriate examination to ascertain the nature and etiology of her bilateral carpal tunnel syndrome.  The claims file must be made available to the examiner in conjunction with the examination. 

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide a medical opinion addressing whether the Veteran has bilateral carpal syndrome or another peripheral nerve disorder of both hands; and if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral carpal tunnel syndrome or any other peripheral nerve disorder of both hands was incurred in, caused by, or otherwise related to the Veteran's military service, including the motor vehicle accident she was involved in during service.

A complete rationale for all opinions must be provided. 

11.  The Veteran must be afforded an appropriate examination to ascertain the nature and etiology of her bilateral foot disorder.  The claims file must be made available to the examiner in conjunction with the examination. 

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide a medical opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's previously or currently diagnosed bilateral foot disorders, including peripheral neuropathy,  plantar callosities, and pes planus, were incurred in, caused by, or otherwise related to the Veteran's military service, including the motor vehicle accident she was involved in during service.

A complete rationale for all opinions must be provided. 

12.  The Veteran must be afforded an examination to determine the current severity and manifestations of her service-connected migraine headaches.  The claims file must be made available to the examiner in conjunction with the examination.

After reviewing the pertinent medical records and the Veteran's lay statements and testimony, the examiner must conduct any and all necessary studies, tests, and evaluations.  Next, the examiner must report all signs and symptoms necessary for evaluation of the Veteran's headaches in accordance with VA rating criteria.

13.  The Veteran must be afforded an examination to determine the current degree of severity of her service-connected right and left knee patellofemoral syndrome.  The claims file must be made available to the examiner in conjunction with the examination.

All indicated testing must be conducted.  The Veteran's bilateral knee disabilities should be evaluated in accordance with VA rating criteria.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups.

14.  The Veteran must be afforded an appropriate examination to determine the current level of severity of the residuals of a lymphadenopathy in the left supraclavicular region.  The claims file must be made available to the examiner in conjunction with the examination.

Any indicated studies and tests should be performed and the disability evaluated in accordance with VA rating criteria. 

15.  The Veteran must be afforded an examination to address the functional effects of her service-connected disabilities on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  The claims file must be made available to the examiner in conjunction with the examination.

All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must address the functional impact of the Veteran's service-connected disabilities of (1) irritable bowel syndrome, with colon polyps and lymphoid hyperplasia of the small bowel; (2) right knee patellofemoral syndrome; (3) left knee patellofemoral syndrome; (4) migraine headaches; (5) tinnitus; (6) and benign lymphadenopathy of the left supraclavicular region, either alone or acting in concert with each other, on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  When addressing the functional effects, the examiner must not consider the Veteran's nonservice-connected disabilities or age. 

16.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

17.  Regarding the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for service-connected irritable bowel syndrome, with colon polyps and lymphoid hyperplasia of the small bowel, the RO must refer the claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).

18.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


